      Case 1:20-cv-00073-SPW-TJC Document 5 Filed 10/02/20 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


VICTOR CHARLES FOURSTAR,                     Cause No. CV 20-73-BLG-SPW-TJC
JR.; BRIAN VERDELOTTI,

              Plaintiffs,

       vs.                                                 ORDER

BILLINGS PRE-RELEASE CENTER
ALPHA HOUSE, et al.,

              Defendants.


      Plaintiffs Fourstar and Verdelotti, along with two other individuals named

Denny and McQueen, filed a complaint on January 6, 2020. See Fourstar v. Wolf

Point City Police Dep’t, et al., No. CV 20-01-GF-SPW-TJC (D. Mont. Jan. 6,

2020). Claim 3 of that complaint was improperly joined with Claims 1 and 2 and

so has been severed. See Order (Doc. 7) at 4–6, Wolf Point City Police Dep’t, No.

CV 20-01-GF. Claim 3 serves as the complaint in this action.

      Each plaintiff may decide whether he intends to proceed as a plaintiff in this

action. If he intends to participate, he must comply with this Order.

                                   I. Filing Fee

      Fourstar alone submitted a motion to proceed in forma pauperis and an

inmate trust account statement. These documents show that Fourstar cannot pay

                                         1
      Case 1:20-cv-00073-SPW-TJC Document 5 Filed 10/02/20 Page 2 of 4



the full filing fee in a lump sum, but they also show he can contribute to paying the

fee. The Court has no reason to suppose the two plaintiffs together cannot pay the

filing fee by combining their resources. Either both of them must demonstrate

inability to pay the filing fee, or together they must pay it.

                                   II. Amendment

      Because Fourstar moved to proceed in forma pauperis, it is appropriate to

advise both plaintiffs the complaint currently fails to state a claim on which relief

may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii); Erickson v. Pardus, 551 U.S.

89, 94 (2007) (per curiam); Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012).

It may be amended to do so.

      Fourstar and Verdelotti allege unconstitutional conditions of confinement

and other violations arising from one or more periods of detention at the Roosevelt

County Detention Facility and at Alpha House in Billings from 2017 to 2019.

They also allege a “right to be free from non-jurisdictional police department,

agencies, and officials” and resulting “tainted revocation[s].” See id. at 4.

Plaintiffs allege deprivation of “medical care, mental health care, dental care, [and]

legal law library access,” Compl. at 3, and denial of their “right to non-disparate

access to medical care, mental health care, dental care, right to access law library,

[and] confidential communications with their attorneys (telephone, visits, in-

coming and out-going legal mail),” id. at 4. They fail to allege any facts to support

                                           2
      Case 1:20-cv-00073-SPW-TJC Document 5 Filed 10/02/20 Page 3 of 4



these conclusory allegations. The Court is also unable to discern whom they

intend to sue, if anyone, other than “Billings Pre-Release Center Alpha House.”

      An amended complaint must provide specific factual allegations. For

example, each plaintiff must allege facts showing when and for what purpose he

attempted to obtain access to legal resources, why he was unable to do so, and how

he personally was harmed as a result; or when and why he attempted to obtain

dental care, why he was unable to do so, and how he personally was harmed as a

result. And each plaintiff must describe what each defendant did to cause or

contribute to causing each violation for which the plaintiff seeks to hold him

responsible.

      In sum, the amended complaint must consist of short, plain statements

telling the Court: (1) the rights each plaintiff believes were violated; (2) the name,

if known, of the defendant(s) who violated the rights; (3) exactly what each

defendant did or failed to do; (4) how the action or inaction of that defendant

caused or contributed to causing the violation of each plaintiff’s rights; (5) when

the alleged actions took place; and (6) what injury each plaintiff suffered because

of that defendant’s conduct. See Rizzo v. Goode, 423 U.S. 362, 370–71, 377

(1976).

                                 III. Class Action

      The complaint suggests a class action is appropriate. See, e.g., Compl. (Doc.

                                          3
      Case 1:20-cv-00073-SPW-TJC Document 5 Filed 10/02/20 Page 4 of 4



1) at 4, 6. Because Plaintiffs have not yet stated a claim on which relief may be

granted, the Court will consider the issue at a later time.

      Based on the foregoing, the Court enters the following:

                                       ORDER

      1. On or before October 30, 2020, Plaintiffs must pay the full filing fee of

$400.00, or Plaintiff Verdelotti (assuming he intends to be a plaintiff in the case)

must move to proceed in forma pauperis.

      2. With each plaintiff’s service copy of this Order, the clerk will include the

Court’s form motion to proceed in forma pauperis, the complaint filed in this

action, and the docket sheet.

      3. On or before October 30, 2020, an amended complaint must be filed. If

both Fourstar and Verdelotti intend to participate in the action, both must sign the

same amended complaint. Failure to sign the amended complaint will result in

dismissal from the action.

      4. Each plaintiff must immediately notify the Court of any change in his

mailing address by filing a “Notice of Change of Address” under this case number.

Failure to do so may result in dismissal of this action without notice to him.

      DATED this 2nd day of October, 2020.


                                         /s/ Timothy J. Cavan
                                        Timothy J. Cavan
                                        United States Magistrate Judge
                                           4
